DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Action is in response to the Amendment of 09/13/2021. Claims 1, 5, 6, 13 and 16-18 have been amended and no claims added. Claims 1, 4-7 and 9-18 are currently pending in the instant Application.
 
Response to Arguments
Applicant’s arguments, see the Remarks, filed 09/13/2021, with respect to claims 1, 4-7 and 9-18 as rejected under 35 USC 112 have been fully considered and are persuasive.  The rejections of claims 1, 4-7 and 9-18 under 35 USC 112 have been withdrawn. 
Applicant's arguments filed 09/13/2021 with respect to claim(s) 1, 4-7 and 9-18 as rejected in view of the prior art have been fully considered but they are not persuasive. 
In the first page, second paragraph regarding the outstanding rejections under 35 USC 103 and in the second page first paragraph, Applicant points out the claims as amended and Applicant’s Figure 9.  Examiner has taken note however respectfully maintains that the proposed modification in view of Goodner would result in a secondary exhalation valve positioned as claimed in that safety valve 14 thereof is fluidically positioned between an inlet (the opening of mask 10 in as shown in Figure 5, communicating with valve 14 and an suction hose (11 in Figure 5 of Goodner as per Page 1, lines 80-84, analogous to hose line 34 of Dempsey).  Examiner respectfully points out that the secondary valve, 58 of Applicant’s Disclosure, while fluidically between an inlet and blower at the upstream of patient-proximal side thereof, effectively leads to a fluidic branch leading to atmosphere, in a similar manner to 14 of Goodner.
In response to Applicant's argument in the second page, second paragraph that Goodner is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Examiner respectfully points out that Goodner, Dempsey and the instant Invention are from the field of powered respirators (particularly as per the first page, lines 1-5 of Goodner, delivering and exhausting gases at controlled pressures) thus all within the same field of endeavor.  Applicant raises the issue that Goodner concerns a resuscitation apparatus and has no filtering capacity and that the art of filtering respirators involved protecting a wearer from environmental contaminants.  Examiner respectfully contends that Applicant presents an unduly narrow definition of the instant field of endeavor particularly in that, as per the first paragraph of the instant Specification, Applicant recites that the present invention relates to a powered exhaust apparatus which can be releasably connected to a personal protection respiratory device.  Further Examiner respectfully points out that while claims 1, 17 and 18 recite effective configurations for use with or defining a filtered air volume, filtering capacity as such is not recited in the rejected claims. 
In response to applicant's argument that many of the benefits of embodiments of the instant Invention have low or no applicability to resuscitation, Examiner respectfully points out that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the third page, second paragraph of remarks, Applicant raises the issue as combined the safety valve would not work as described in Applicant's disclosure that the secondary valve as described in one embodiment of Applicant's disclosure is designed to reduce pressure drop in ordinary use and that the safety valve in Goodner, is a blow-out type valve that exists to prevent a safety incident In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the third page, third and fourth paragraphs of remarks, Applicant has amended the pending claims to specify the fluidic positioning of the secondary valve in the apparatus and that it is believed this set of amendments adds enough distinguishing detail to the pending claims so as clearly distinguish from the safety valve in Goodner. Examiner has taken note of the amendments to claims 1, 17 and 18  however respectfully maintains that the proposed modification in view of Goodner would result in a secondary exhalation valve positioned as claimed in that safety valve 14 thereof is fluidically positioned between an inlet (the opening of mask 10 in as shown in Figure 5, communicating with valve 14 and an suction hose (11 in Figure 5 of Goodner as per Page 1, lines 80-84, analogous to hose line 34 of Dempsey) and via the suction hose also the negative pressure source, such as in Dempsey is a blower as claimed.  Examiner respectfully points out that the secondary valve, 58 of Applicant’s Disclosure, while fluidically between an inlet and blower at the upstream of patient-proximal side thereof, effectively leads to a fluidic branch leading to atmosphere, in a similar manner to 14 of Goodner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 9-12, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dempsey et al., US 3,130,722 in view of Mukaiyama et al., US 6,854,464 and M. H. Goodner, US 1,893,670.
Regarding claim 1, Dempsey discloses an exhaust apparatus (Figure 1, means 40 including hoses 34 and 46 as per Column 5, lines 9-19, including an exhaust fan thus an exhaust apparatus) for connection to a personal protection respiratory device  (mask 10 as per Column 3, lines 17-25, being formed of impervious material with filters intake ports thus a personal protection device) that defines a filtered air volume (area 15 and 16, between 10 and the face of a user in use as shown in Figure 3, filtered by 27 as per Column 4, lines 20-25) adjacent to the face of a wearer (as shown in Figure 3) comprising an exhalation port  (inner end 32 of exhaust tube 31), the apparatus comprising inlet (the lumen of exhaust tube 31as per Column 4, lines 57-64, an inlet of exhaust gas relative to the assembly of fan 41 and hose 34), an outlet (the opening of 41 joined by 46) a blower (40 and 34 in Figure 7 apart from 46) in fluid connection with exhalation port through the inlet (41 coupled to 32 via the lumen of 31 as shown in figures 6 and 7) the blower being operable to draw a portion of the wearer’s exhaled breath  (carrying the exhaled breath as per Column 2, lines 35-40) through the inlet, and expel it through the outlet (as per Column 5, lines 20-25). Dempsey does not disclose a first exhalation valve, and attachment means for releasably connecting the blower to the first exhalation valve and a secondary exhalation valve fluidically positioned between the inlet and the blower.
Mukaiyama teaches a connection between a powered flow generator (device 4 in Figure 1 connected to 7 as per Column 2, lines 33-41) that is a releasable connection (in Figure 2 having corresponding partial flanges 23 and 26 forming a bayonet coupling as depicted).  Mukaiyama also teaches a first exhalation valve in an exhalation port of a mask (exhaust valve 6 as per Column 6, lines 50-54).  

Goodner teaches a secondary exhalation valve (Figure 1, safety valve 14, as per Page 1, lines 84-94, an exhalation valve as depicted and due to preventing abnormal pressure, a secondary valve relative to expiratory inlet valve 55 recited in Page 3, lines 6-13) fluidically positioned between an inlet (the opening of mask 10 in as shown in Figure 5, communicating with valve 14, analogous to the inlet of Dempsey by way of being an inlet between a mask and exhaust assembly) and an suction hose (11 in Figure 5 of Goodner as per Page 1, lines 80-84, analogous to hose line 34 of Dempsey).
Goodner and Dempsey are analogous in that both are from the field of powered respirators.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dempsey to include the secondary exhalation valve of Goodner, disposed as taught in Goodner between the inlet and exhaust line of Dempsey thus resulting Dempsey comprising a secondary exhalation valve fluidically between the inlet and blower.  It would have been obvious to do so for the 
Regarding claim 4, the attachment means (of Mukaiyama in the modified Dempsey) is a bayonet coupling (in Figure 2 of Mukaiyama having corresponding interrupted flanges 23 and 26 forming a bayonet coupling as depicted) and also, as such a quick-release mechanism and slider and groove engagement thus is selected from a group including bayonet and quick release mechanism.
Regarding claim 5, the respiratory of Dempsey device is disposable (as per Column 2, lines 18-25 of Dempsey) a half mask (not covering the eye region as depicted) and a particulate mask being made of impervious material thus is selected from a group including disposable respirators.
Regarding claim 6, Dempsey does not disclose a numeric volumetric flow rate at which the blower is operable.  
Mukaiyama teaches a blower of a respirator to be operable at 120 liters per minute (as per Column 1, lines 19-27).
Mukaiyama and Dempsey are analogous in that both are from the field of powered respirators.  Therefore it would have bene obvious to one of ordinary skill in the art at the time of the invention to modify the blower of Dempsey to provide a flow rate as taught by Mukaiyama.  It would have been obvious to do so for the purpose of providing a flow rate sufficient to have a large proportion of exhaled breath dispelled before the next breath is taken as called for in Column 7, lines 45-55 of Dempsey and for the purpose of providing flow appropriate for use in a respirator as known in the art while not requiring additional power and blower capacity for unnecessarily high flow. 
Regarding claim 7, Dempsey discloses said blower to be rapidly remove exhaled air alternately in the range of 1-2 inches of water (as per Column 7, lines 55-63) thus to be operable to reduce air pressure inside the personal protection respiratory device by at least 150 Pa at the peak exhalation flow rate of the wearer.
Regarding claim 9, Dempsey discloses said blower to provide a flow rate providing a flow rate sufficient to have a large proportion of exhaled breath dispelled before the next breath is taken in Column 7, lines 45-55 of Dempsey, thus to expel gas having 4-5% carbon dioxide (the proportion of carbon dioxide in exhaled breath) and draw in gas having approximately 0.04% (the proportion of carbon dioxide in air).  As such the blower at least alternately reduces the rebreathed carbon dioxide level inside the personal protection respiratory by about 0.7%.
Regarding claims 10 and 11, said apparatus of Dempsey further comprises a portable power supply (pressure cylinder 43) for the blower, the portable power supply being integrally mounted (enclosed within 40 as depicted) with the blower and remotely position able (displaced from the mask by 34, able to be secured on the body as pert Column 5, lines 5-10 of Dempsey) on the wearer.
Regarding claim 12, the secondary exhalation valve (that of Goodner in the modified Dempsey as detailed regarding claim 1) reduces exhalation pressure drop for the wearer when the blower is not powered (preventing abnormal pressure in the event of hose stoppage as per Page 1, lines 84-94 of Goodner thus releasing pressure in the event of a stoppage at the hose by way of the blower not being powered).
Regarding claim 13, the secondary exhalation valve (that of Goodner in the modified Dempsey as detailed regarding claim 1) is positioned between the inlet of the blower and the motor fan assembly (as shown in Figures 1 and 5 of Goodner, valve 14 thereof being positioned between an inlet of mask 10 leading to 14, of a suction hose analogous to the inlet of Dempsey and a negative pressure source formed within 19 in Goodner, thus would be between the inlet and motor fan assembly in the modified Dempsey).
Regarding claim 14, the secondary exhalation valve (that of Goodner in the modified Dempsey as detailed regarding claim 1)  is integrally formed with the exhaust apparatus (as shown in Figure 5 of 
Regarding claim 15, the secondary exhalation valve (that of Goodner in the modified Dempsey as detailed regarding claim 1) comprises a valve seat (as shown in figure 4 of Goodner that on which the depicted plate of 14 is disposed) that includes a seal surface (the surface against which the depicted plate in Goodner is urged by the depicted spring) and a flexible flap (the combined plate depicted and spring in 14 of Goodner, an effective flexible flap).
Regarding claim 16, said exhaust apparatus draws filtered air (filtered upon entry at 27) out of the enclosed space (via 30 and 31) between the inside of a filtering respirator (10 being a filtering respirator by way of filters 27, the side facing the user being the inside) and a wearer (as shown in Figure 3) through the first exhalation valve (that of Mukaiyama in the modified Dempsey). 

Regarding claim 17, Dempsey discloses an exhaust apparatus (Figure 1, means 40 including hoses 34 and 46 as per Column 5, lines 9-19, including an exhaust fan thus an exhaust apparatus) for connection to a personal protection respiratory device  (mask 10 as per Column 3, lines 17-25, being formed of impervious material with filters intake ports thus a personal protection device) that defines a filtered air volume (area 15 and 16, between 10 and the face of a user in use as shown in Figure 3, filtered by 27 as per Column 4, lines 20-25) adjacent to the face of a wearer (as shown in Figure 3) comprising an exhalation port  (inner end 32 of exhaust tube 31), the apparatus comprising inlet (the lumen of exhaust tube 31as per Column 4, lines 57-64, an inlet of exhaust gas relative to the assembly of fan 41 and hose 34), an outlet (the opening of 41 joined by 46) a blower (40 and 34 in Figure 7 apart from 46) in fluid connection with exhalation port through the inlet (41 coupled to 32 via the lumen of 31 as shown in figures 6 and 7) the blower being operable to draw a portion of the wearer’s exhaled breath  (carrying the exhaled breath as per Column 2, lines 35-40) through the inlet, and expel it through the 
Mukaiyama also teaches a first exhalation valve in an exhalation port of a mask (exhaust valve 6 as per Column 6, lines 50-54).  
Mukaiyama and Dempsey are analogous in that both are from the field of powered respirators.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the exhalation port of Dempsey to have a valve as taught by Mukaiyama thus resulting in the apparatus of Dempsey comprising a first exhalation valve, the blower being in fluid communication with the valve through the inlet, operable to draw a portion of exhaled breath through the first exhalation valve.  It would have been obvious to do so for the purpose of allowing the apparatus of Dempsey to be decoupled from the mask for replacement or servicing apart from the mask, or to allow replacement of the mask while reusing the blower, and to prevent, by way of the exhalation valve, the intake of unfiltered air through the exhaust valve during uncoupling or in the event of loss of function of the blower.
Goodner teaches a secondary exhalation valve (Figure 1, safety valve 14, as per Page 1, lines 84-94, an exhalation valve as depicted and due to preventing abnormal pressure, a secondary valve relative to expiratory inlet valve 55 recited in Page 3, lines 6-13) fluidically positioned between an inlet (the opening of mask 10 in as shown in Figure 5, communicating with valve 14, analogous to the inlet of Dempsey by way of being an inlet between a mask and exhaust assembly) and an suction hose (11 in Figure 5 of Goodner as per Page 1, lines 80-84, analogous to hose line 34 of Dempsey).
Goodner and Dempsey are analogous in that both are from the field of powered respirators.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dempsey to include the secondary exhalation valve of Goodner, disposed as taught in Goodner between 

Regarding claim 18, Dempsey discloses a respirator (the assembly of mask 10 and means 40)  comprising a mask body (10 apart from 25, 34 and 40, a mask body as per Column 3, lines 16-22 and 31-35) that comprises a filtering system (filters 27 as per Column 4, lines 20-25) dimensioned (covering a portion of the face of a user and standing off there-from  as shown in Figures 1 and 3) to defined a filtered air volume (area 15 and cavity 16) adjacent to the face of a wearer, the mask body further comprising an exhalation port  (inner end 32 of exhaust tube 31)  for allowing exhalation of a wearer’s exhaled breath and a powered blower (Figure 1 means 40 including hoses 34 and 46 as per Column 5, lines 9-19, including an exhaust fan thus an exhaust apparatus) in fluid connection with exhalation port, the blower being operable to draw portion of the wearer’s exhaled breath  (carrying the exhaled breath as per Column 2, lines 35-40) through the exhalation port    Dempsey does not disclose a first exhalation valve, attachment means for releasably connecting the blower to the valve and a secondary exhalation valve fluidically positioned between the first exhalation valve and the blower that reduces exhalation pressure drop for the wearer when the blower is not powered.
 Mukaiyama teaches an exhalation valve in an exhalation port of a mask (exhaust valve 6 as per Column 6, lines 50-54) including a releasable connection (in Figure 2 having corresponding partial flanges 23 and 26 forming a bayonet coupling as depicted).  Mukaiyama also teaches an exhalation valve in an exhalation port of a mask (exhaust valve 6 as per Column 6, lines 50-54).  
Mukaiyama and Dempsey are analogous in that both are from the field of powered respirators.  Therefore it would have bene obvious to one of ordinary skill in the art at the time of the invention to 
Goodner teaches a secondary exhalation valve (Figure 1, safety valve 14, as per Page 1, lines 84-94, an exhalation valve as depicted and due to preventing abnormal pressure, a secondary valve relative to expiratory inlet valve 55 recited in Page 3, lines 6-13) fluidically positioned between an inlet (the opening of mask 10 in as shown in Figure 5, communicating with valve 14, analogous to the inlet of Dempsey by way of being an inlet between a mask and exhaust assembly) and an suction hose (11 in Figure 5 of Goodner as per Page 1, lines 80-84, analogous to hose line 34 of Dempsey).
Goodner and Dempsey are analogous in that both are from the field of powered respirators.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dempsey to include the secondary exhalation valve of Goodner, disposed as taught in Goodner between the inlet and exhaust line of Dempsey thus resulting Dempsey comprising a secondary exhalation valve fluidically between the first exhalation valve and blower.  It would have been obvious .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


NED T. HEFFNER
Examiner
Art Unit 3785


/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619